Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
September 1, 2007 (the “Effective Date”), between HEALTH SYSTEMS SOLUTIONS,
INC., a Nevada corporation (the “Company”), with a principal place of business
at 450 North Reo Street, Suite 300, Tampa, Florida 33609 and STANLEY
VASHOVSKY, an individual (the “Executive”), whose address is 763 Raleigh Street,
Woodmere, New York 11598.


RECITALS:


The Executive possesses knowledge and skills which the Company believes will be
of substantial benefit to its operations and success, and the Company desires to
employ the Executive on the terms and conditions set forth below.


The Executive is willing to make his services available to the Company on the
terms and conditions set forth below.


NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive hereby agree as follows:


AGREEMENT


1. EMPLOYMENT. The Company hereby agrees to employ Executive and Executive
hereby accepts such employment in his capacity of Chief Executive Officer and
Chairman, upon the terms and conditions hereinafter set forth. The Executive
shall diligently perform all services as may be assigned to him by the Board of
Directors of the Company (the “Board”), and shall exercise such power and
authority as may from time to time be delegated to him by the Board. As the
Chief Executive Officer of the Company, the Executive shall be the most senior
officer of the Company and its subsidiaries, shall have effective supervision,
control and policy-making authority over, and responsibility for, the strategic
direction and general leadership and management of the business and affairs of
the Company and its subsidiaries, subject only to the authority of the Board,
and shall have all of the powers, authority, duties and responsibilities usually
incident to the position and role of Chief Executive Officer in public companies
that are comparable in size, character and performance to the Company. All
employees of the Company and its subsidiaries shall report, directly or
indirectly, to the Executive. The Company agrees to use its best efforts to
secure the Executive’s election as a member and Chairman of the Board during the
term of this Agreement, and the Executive agrees to serve as such without
additional compensation beyond that provided in this Agreement. The Company may
also direct Executive to perform such duties for other entities which are now or
may in the future be direct or indirect subsidiaries of the Company (the
“Affiliates”), subject to the limitation that Executive’s overall time
commitment is comparable to similarly situated executives. Executive shall serve
the Company and the Affiliates faithfully, diligently and to the best of his
ability. Executive agrees during the Term (as hereinafter defined) of this
Agreement to devote all of his full-time business efforts, attention, energy and
skill to the performance of his employment to furthering the interest of the
Company and the Affiliates. In connection with his employment by the Company,
the Executive shall be based in New York City, or at any other Company location,
as he may determine to be appropriate for the performance of his duties, and he
agrees to travel, subject to the reimbursement of expenses set forth in Section
2(f) below and to the extent reasonably necessary, to perform his duties and
obligations under this Agreement, to Company facilities and other destinations
elsewhere. During the Term, Executive shall not engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior written consent of the Board; provided that the Executive may
engage in community service and other charitable activities without prior
written consent of the Board.
 
 
1

--------------------------------------------------------------------------------

 
 
2. COMPENSATION/BENEFITS.
 
(a) Salary. Company shall pay Executive a base salary (the “Base Salary”), of
$305,000. Said Base Salary shall be paid consistent with the Company’s payroll
policies and procedures for all employees. The Base Salary shall be increased,
at least annually, in accordance with increases in the Consumer Price Index
(using the 1982-84 average as equal to 100), All Urban Consumers All Cities
Average, issued by the Bureau of Labor Statistics of the United States;
provided, however, that the Base Salary shall not be increased during any
calendar year during the Term in excess of 5%.
 
(b) Performance Bonus. For the period commencing in calendar year 2007 and for
each calendar year thereafter during the Term, Executive shall be eligible to
receive an annual bonus (“Bonus”) in an amount up to 50% of the Base Salary (the
“Maximum Bonus”) to be determined as follows: (i) if 80% to 100% of budgeted
revenue and EBITDA are achieved by the Company for any calendar year during the
Term, the Executive shall be entitled to receive 50% of the Maximum Bonus; and
(ii) if 100% to 110% of budgeted revenue and EBITDA are achieved by the Company
for any calendar year during the Term, the Executive shall be entitled to
receive 100% of the Maximum Bonus. For purposes of the Bonus calculations,
Company revenue and EBITDA shall be weighted equally; accordingly, and for
illustration purposes only, if 80% of budgeted revenue is achieved, but only 50%
of budgeted EBITDA is achieved, the Executive would be entitled to receive a
Bonus of 25% of the Maximum Bonus. At the discretion of the Board, the Executive
may receive an amount in addition to the Maximum Bonus if Company revenue and
EBITDA both exceed the budgeted amount by 110% or more. As used herein, the
initial budgeted revenue and EBITDA shall be derived from a budget which shall
be submitted to the Board no later than 60 days from the Effective Date hereof.
The Bonus, if any, shall be payable on an annual basis at such time as the Board
shall determine. As used herein, “EBITDA” means the Company’s earnings before
interest, taxes, depreciation and amortization as determined by the Company’s
independent certified public accountants from time to time.
 
(c) Employee Benefits. Executive shall be entitled to participate in such
employee benefit plans and insurance offered by the Company to similarly
situated employees of the Company subject to the eligibility requirements,
restrictions and limitations of any such plans or programs.
 
(d) Vacation. Executive shall be entitled to three weeks of vacation each
calendar year during the Term, to be taken at such times as the Executive and
the Company shall mutually determine and provided that no vacation time shall
interfere with the duties required to be rendered by the Executive hereunder.
Any vacation time not taken by Executive during any calendar year may not be
carried forward into any succeeding calendar year and is not cumulative.
 
(e) Automobile Allowance. During the Term, the Company shall pay the Executive
an automobile allowance of $1,000 per month (subject to any applicable
withholding or other taxes).
 
 
2

--------------------------------------------------------------------------------

 
 
(f) Business Expense Reimbursement; Telephone Expenses. Upon the submission of
proper substantiation by Executive, and subject to such rules and guidelines as
the Company may from time to time adopt, the Company shall reimburse Executive
for all reasonable expenses actually paid or incurred by the Executive during
the Term in the course of and pursuant to the business of the Company including,
without limitation, travel and telephone expenses incurred by the Executive
while traveling to and from the Company’s facilities as may be required pursuant
to Section 1 hereof. The Executive shall account to the Company in writing for
all expenses for which reimbursement is sought and shall supply to the Company
copies of all relevant invoices, receipts or other evidence reasonably requested
by the Company.
 
3. STOCK OPTIONS. Subject to an increase in the amount of shares of common stock
of the Company (the “Common Stock”) available for issuance under the Company’s
stock option plan, and stockholder approval of such increase, the Company shall
grant to the Executive options (the “Stock Option”) to purchase up to 1,900,000
shares of Common Stock under (and therefore subject to all terms and conditions
of) the Company’s stock option plan, as may be amended from time-to-time, and
any successor plan thereto (the “Stock Option Plan”) and all rules of regulation
of the Securities and Exchange Commission applicable to stock option plans then
in effect. The Stock Option shall have an exercise price per share equal to the
fair market value of the Common Stock on the date of the grant which the parties
acknowledge is $1.00 per share of Common Stock. The Stock Option will vest
equally over the four-year Term of this Agreement as follows: (i) ¼ will vest
and become exercisable on each anniversary of the Effective Date; and (ii)
subject to continued employment as of the vesting date and in accordance with
the terms of the Stock Option Plan. No right to any Common Stock is earned or
accrued until such time that vesting occurs (subject to Executive being employed
and in good standing hereunder on each vesting date), nor does the grant confer
any right to continued vesting or employment. The Stock Option shall lapse as
provided in the Stock Option Plan. Notwithstanding the foregoing, all unvested
Stock Options shall vest immediately upon a Change of Control of the Company.
For purposes of this Agreement, the term “Change in Control” shall mean (a) a
reorganization, merger, consolidation or other transaction, in each case, with
respect to which persons who were the shareholders of the Company immediately
prior to such transaction do not, immediately thereafter, own more than 50% of
the combined voting power of the company’s then outstanding voting securities,
in substantially the same proportions as their ownership immediately prior to
such transaction, (b) a liquidation or dissolution of the Company or (c) the
sale of all or substantially all of the assets of the Company.
 
4. TERM. The Term of employment hereunder will commence on the Effective Date,
and end four years thereafter (the “Term”), unless terminated earlier pursuant
to Section 6 of this Agreement. The Term shall automatically renew (“Renewal
Term”) for successive one year terms, unless written notification of non-renewal
is provided by either party no less than 30 days prior to the expiration of the
Term or the then current Renewal Term.
 
5. REPRESENTATIONS AND WARRANTIES OF EXECUTIVE. The Executive represents and
warrants to the Company as follows:
 
(a) Executive has the full right to enter into this Agreement and perform all
duties hereunder, and has made no contract or other commitment in contravention
of the terms hereof (including, without limitation, contracts or obligations
respecting trade secrets or proprietary information or otherwise restricting
competition), or which would prevent Executive from using his best efforts in
the performance of his duties hereunder. Executive has fulfilled all of his
obligations under all prior employment or consulting agreements (or similar
arrangements), and there is not, under any of the foregoing, any existing
default or breach by Executive with respect thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Executive’s performance hereunder shall not constitute a default under any
contract or other commitment to which the Executive is bound.
 
(c) All information furnished by Executive to the Company is to the best of
Executive’s knowledge, true and complete (including, without limitation,
documentary evidence of Executive’s identity and eligibility for employment in
the United States), and Executive will promptly advise the Company with respect
to any change in the information of record.
 
(d) Executive is not subject to any order, decree or decision precluding him
from performing his duties as described herein.
 
(e) Executive declares that he has read and understands all the terms of this
Agreement; that he has had ample opportunity to review it with his attorney
before signing it; that no promise, inducement, or agreement has been made
except as expressly provided in this Agreement; that it contains the entire
Agreement between the parties; and that he enters into this Agreement fully,
voluntarily, knowingly and without coercion.
 
6. TERMINATION.
 
(a) Termination. This Agreement shall be terminated (i) upon the expiration of
the Term, (ii) upon the death of the Executive, (iii) if the Executive shall
have been substantially unable to perform Executive’s duties hereunder for a
period of three consecutive months, (iv) by the Company for “Cause” (as defined
below) and upon written notice or (v) for Good Reason or voluntarily by the
Executive.
 
(b) Cause. As used in this Agreement, “Cause” shall mean any of the following:
(i) Executive’s willful failure or refusal, after notice thereof, to perform
specific directives of the Board when such directives are lawful and consistent
with the Executives duties and responsibilities described in this Agreement,
(ii) dishonesty of the Executive affecting the Company, (iii) habitual abuse of
drugs or alcohol, (iv) conviction of Executive of, or a plea by Executive of
guilty or no contest to, any felony or any crime involving moral turpitude,
fraud, gross neglect, embezzlement or misrepresentation, (v) any gross or
willful conduct of the Executive resulting in loss to the Company or damage to
the reputation of the Company, (vi) theft from the Company, (vii) commission or
participation by Executive in any other injurious act or omission wantonly,
willfully, recklessly or in a manner which was grossly negligent against the
Company; or (viii) violation by the Executive, after notice thereof, of the
business policies and guidelines of the Company as may be in effect from time to
time. Notwithstanding anything herein to the contrary, the Company shall notify
the Executive of any purported grounds constituting Cause, and the Executive
shall have no less than twenty (20) business days within which to cure such
purported grounds. In the event that such grounds cannot be cured within said
period of time, and provided that it is possible for such grounds to be cured,
the Executive shall have a reasonable period of time (not to exceed sixty (60)
days) to cure such grounds, provided that he is proceeding in good faith to cure
same. The notice shall state with particularity the conduct of the Executive
constituting Cause. The Executive shall have a reasonable opportunity to present
his position to the Board during the notice period and prior to any termination
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Good Reason. For purposes of this Agreement, the Executive shall have “Good
Reason” to terminate his employment during the Term of this Agreement only if:
 
(i) the Company fails to pay or provide any amount or benefit that the Company
is obligated to pay or provide under this Agreement and the failure is not
remedied within 30 days after the Company receives written notice from the
Executive of such failure; or
 
(ii) the Company limits the Executive’s duties or responsibilities or power or
authority contemplated by Section 1 above in any material respect, and the
situation is not remedied within 30 days after the Company receives written
notice from the Executive of the situation; or
 
(iii) he is removed from, or not elected or re-elected to, the Board of
Directors of the Company or the office, title and position of Chairman of the
Board and Chief Executive Officer of the Company, and the Company does not have
Cause for doing so; or
 
(iv) the Company forces Executive to relocate outside of the New York
metropolitan area, and the situation is not remedied within 30 days after the
Company receives written notice from the Executive of the situation; or
 
(v) a Change in Control occurs.
 
7. AMOUNTS DUE UPON TERMINATION. In the event that the Executive’s employment is
terminated by the Company during the Term other than for Cause or is terminated
by the Executive for Good Reason, the Company shall continue to pay to the
Executive the following amounts: (i) the portion of the Executive’s Base Salary
accrued but unpaid through the date of such termination; (ii) any other amounts
to which the Executive is entitled by law or pursuant to the terms of any
compensation or benefit plan or arrangement in which he participated prior to
the date of termination; and (iii) the Executive’s Base Salary as in effect on
the date of Executive’s termination for a period of twelve (12) months from
notice of termination hereunder payable in installments consistent with the
Company’s normal payroll schedule, subject to applicable withholding and other
taxes. The Executive shall not be entitled to receive severance payments under
any other severance plan maintained by the Company if the Executive receives the
payment described above. The payments described in this Section shall not be
made in the event that the Executive voluntarily terminates employment with the
Company.
 
8. COVENANT NOT TO COMPETE/NON-SOLICITATION. Executive acknowledges and
recognizes the highly competitive nature of the Company’s business and the
goodwill and business strategy of the Company constitute a substantial asset of
the Company. Executive further acknowledges and recognizes that during the
course of the Executive’s employment Executive will receive specific knowledge
of the Company’s business, access to trade secrets and Confidential Information
(as hereinafter defined), participate in business acquisitions and decisions,
and that it would be impossible for Executive to work for a competitor without
using and divulging this valuable Confidential Information. Executive further
acknowledges that this covenant not to compete is an independent covenant within
this Agreement. This covenant shall survive this Agreement and shall be treated
as an independent covenant for the purposes of enforcement. Executive agrees to
the following:
 
 
5

--------------------------------------------------------------------------------

 
 
(a) that all times during the Term and any Renewal Terms and for a period of one
year after termination of the Executive’s employment under this Agreement or any
renewal or extension thereof (the “Restricted Period’), for whatever reason and
in any geographic areas in which the Company operated or was actively planning
on operating as of date of termination of the Executive’s employment (the
“Restricted Area”), Executive will not individually or in conjunction with
others, directly engage in Competition (as hereinafter defined) with the
business of the Company, whether as an officer, director, proprietor, employer,
employee, partner independent contractor, investor, consultant, advisor, agent
or otherwise; provided that this provision shall not apply to the Executive’s
ownership of the capital stock, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and that are listed or admitted for trading on
any United States national securities exchange or that are quoted on the
National Association of Securities Dealers Automated Quotations System, or any
similar system or automated dissemination of quotations of securities prices in
common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than three percent of any class of capital stock of such
corporation;
 
(b) that during the Restricted Period and within the Restricted Area, Executive
will not, indirectly or directly, compete with the Company by soliciting,
inducing or influencing any of the Company’s customers that have a business
relationship with the Company at any time during the Restricted Period to
discontinue or reduce the extent of such relationship with the Company;
 
(c) that during the Restricted Period and within the Restricted Area, Executive
will not (i) directly or indirectly recruit any employee of the Company to
discontinue such employment relationship with the Company, or (ii) employ or
seek to employ, or cause to permit any business which competes directly or
indirectly with the business of the Company to employ or seek to employ for any
such business any person who is then (or was at any time within six months prior
to the date Executive or the competitive business employs or seeks to employ
such person) employed by the Company;
 
(d) that during the Restricted Period, Executive will not interfere with,
disrupt attempt to disrupt any past or present relationship contractual or
otherwise, between the Company and any Company’s employees.
 
For purposes hereof, “Competition” shall mean any company, partnership, limited
liability company or other entity any portion of whose business directly or
indirectly competes with the business of the Company. In the event that a court
of competent jurisdiction shall determine that any provision of this Section is
invalid or more restrictive than permitted under the governing law of such
jurisdiction, then only as to enforcement of this Section within the
jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing law.
If the Executive shall be in violation of any provision of this Section, then
each time limitation set forth in this Section shall be extended for a period of
time equal to the period of time during which such violation or violations
occur. If the Company seeks injunctive relief from such violation in any court,
then the covenants set forth in this Section shall be extended for a period of
time equal to the pendency of such proceeding including all appeals by the
Executive.
 
 
6

--------------------------------------------------------------------------------

 
 
9. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.
 
(a) Executive acknowledges that the Company’s trade secrets, private or secret
processes, methods and ideas, as they exist from time to time, and information
concerning the Company’s services, business records and plans, inventions,
acquisition strategy, price structure and pricing, discounts, costs, computer
programs and listings, source code and/or subject code, copyright trademark
proprietary information, formulae, protocols, forms, procedures, training
methods, development technical information, know-how, show-how, new product and
service development, advertising budgets, past, present or planned marketing,
activities and procedures, method for operating the Company’s business, credit
and financial data concerning the Company’s customers, and marketing;
advertising, promotional and sales strategies, sales presentations, research
information, revenues, acquisitions, practices and plans and information which
is embodied in written or otherwise recorded form, and other information of a
confidential nature not known publicly or by other companies selling to the same
markets and specifically including information which is mental, not physical
(collectively, the “Confidential Information”) are valuable, special and unique
assets of the Company, access to and knowledge of which have been provided to
Executive by virtue of Executive’s association with the Company. In light of the
highly competitive nature of the industry in which the Company’s business is
conducted, Executive agrees that all Confidential Information, heretofore or in
the future obtained by Executive as a result of Executive’s association with the
Company shall be considered confidential.
 
(b) The Executive agrees that the Executive shall (i) hold in confidence and not
disclose or make available to any third party any such Confidential Information
obtained directly or constructively from the Company, unless so authorized
in writing by the Company; (ii) exercise all reasonable efforts to prevent third
parties from gaining access to the Confidential Information; (iii) restrict the
disclosure or availability of the Confidential Information to those employees or
agents of the Company who have a need to know the information in order to
further the business purposes of the Company; (iv) not copy or modify any
Confidential Information without prior written consent of the Company, provided,
however, that such copy or modification of any Confidential Information does not
include any modifications or copying which would otherwise prevent the Executive
from performing his/her duties and responsibilities to the Company; (v) take
such other protective measures as may be reasonably necessary to preserve the
confidentiality of the Confidential Information; and (vii) relinquish all rights
he may have in any matter, such as drawings, documents, models, samples,
photographs, patterns, templates, molds, tools or prototypes, which may contain,
embody or make use of the Confidential Information; promptly delivery to the
Company any such matter as the Company may direct at any time, and not retain
any copies or other reproductions thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Executive further agrees (i) that Executive shall promptly disclose in
writing to the Company all ideas, inventions, improvements and discoveries which
may be conceived, made or acquired by Executive as the direct or indirect result
of the disclosure by the Company of the Confidential Information to Executive;
(ii) that all such ideas, inventions, improvements and discoveries conceived,
made or acquired by Executive, alone or with the assistance of others, relating
to the Confidential Information in accordance with the provisions hereof and
that Executive shall not acquire any intellectual property rights under this
Agreement except the limited right to use set forth in this Agreement; (iii)
that Executive shall assist in the preparation and execution of all
applications, assignments and other documents which the Company may deem
necessary to obtain patents, copyrights and the like in the United States and in
jurisdictions foreign thereto, and to otherwise protect the Company.
 
(d) Upon written request of the Company, Executive shall immediately return to
the Company all written materials containing the Confidential Information as
well as any other books, records and accounts relating in any manner to the
Company or its business. Executive shall also deliver to the Company written
statements signed by Executive certifying all materials have been returned
within five days of receipt of the request.
 
10. ACKNOWLEDGMENT BY EXECUTIVE. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Agreement are reasonably
necessary to protect the legitimate business interests of the Company, and (b)
the restrictions contained herein (including without limitation the length of
the term of the provisions of the covenant not to compete) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained herein
will not cause him any undue hardship, financial or otherwise, and that
enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms hereof. The
Executive further acknowledges that the restrictions contained herein are
intended to be, and shall be, for the benefit of and shall be enforceable by,
the Company’s successors and assigns.
 
11. INJUNCTION. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Sections 8
and 9 of this Agreement will cause irreparable harm and damage to the Company,
the monetary amount of which may be virtually impossible to ascertain. As a
result, the Executive recognizes and hereby acknowledges that the Company shall
be entitled to an injunction from any court of competent jurisdiction enjoining
and restraining any violation of any or all of the covenants contained in
Sections 8 and 9 of this Agreement by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess. In addition, upon any violation of the
covenants contained in Sections 8 and 9, all severance payments and benefits to
which the Executive may be entitled to hereunder shall immediately cease and be
without further force and effect.
 
 
8

--------------------------------------------------------------------------------

 
 
12. INDEMNIFICATION BY THE COMPANY. To the fullest extent permitted by
applicable law, the Company shall indemnify, defend and hold harmless the
Executive from and against any and all claims, demands, actions, causes of
action, liabilities, losses, judgments, fines, costs and expenses (including
reasonable attorneys’ fees and settlement expenses) arising from or relating to
his service or status as an officer, director, Executive, agent or
representative of the Company or any subsidiary of the Company or in any other
capacity in which the Executive serves or has served at the request of, or for
the benefit of, the Company or its subsidiaries, including but not limited to
claims alleged by Executive’s former employer regarding solicitation of
employees; provided, however, that the Company shall not be responsible to
indemnify the Executive for any actions of gross negligence or willful
misconduct. The Company’s obligations under this Section 12 shall be in addition
to, and not in derogation of, any other rights the Executive may have against
the Company to indemnification or advancement of expenses, whether by statute,
contract or otherwise.
 
13. PROPOSED FINANCING TRANSACTION. The parties acknowledge that the Company is
expected to enter into a financing transaction with Stanford International Bank
Limited pursuant to the term sheet substantially in the form of Exhibit “A”
attached hereto.
 
14. SURVIVAL. The provisions of Sections 8 through 27 shall survive the
termination of this Agreement, as applicable.
 
15. NOTICES. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent to the addresses set forth in the introductory paragraph of this
Agreement, or to such other address as either party hereto may from time to time
give notice of to the other.
 
16. HEADINGS.All sections and descriptive headings of this Agreement are
inserted for convenience only, and shall not affect the construction or
interpretation hereof.
 
17. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute on e and the same instrument.
 
18. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its Affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.
 
 
9

--------------------------------------------------------------------------------

 
 
19. GOVERNING LAW. This Agreement is to be construed and enforced according to
the laws of the State of Florida. The prevailing party shall be entitled to
recover legal fees and costs from the other party in any dispute hereunder. The
parties agree to accept any service of process by mail and to the exclusive
venue of courts of competent jurisdiction located in Hillsborough County,
Florida in any dispute arising out of the employment by the Company of the
Executive, compensation or any damages in respect thereof.
 
20. CONSTRUCTION.This Agreement shall not be construed more strictly against one
party than the other, merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Company and Executive have contributed substantially and materially to the
negotiation and preparation of this Agreement.
 
21. SEVERABILITY. Inapplicability or unenforceability of any provision of this
Agreement shall not limit or impair the operation or validity of any other
provision of this Agreement or any such other instrument.
 
22. NON-ASSIGNABILITY. The Executive shall not have the right to assign or
delegate his rights or obligations hereunder, or any portion thereof, to any
other person.
 
23. BINDING EFFECT. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns, including, without
limitation, any successor to the Company, whether by merger, consolidation, sale
of stock, sale of assets or otherwise.
 
24. WAIVERS. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
 
25. NO THIRD PARTY BENEFICIARY. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.
 
26. NON-DISPARAGEMENT. During the term of Executive’s employment and thereafter,
neither the Executive nor the Company’s, directors and officers shall disparage
each other.
 
27. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE COMPANY ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR OUT OF THE EMPLOYMENT OF EXECUTIVE BY THE COMPANY, COMPENSATION OR
ANY DAMAGES IN RESPECT THEREOF.
 
[Signatures Begin on Following Page]

 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

        HEALTH SYSTEMS SOLUTIONS, INC.               By:   /s/ B.M. Milvain

--------------------------------------------------------------------------------

  Name: B.M. Milvain   Title: Chief Executive Officer               EXECUTIVE
 
  /s/ Stanley Vashovsky  

--------------------------------------------------------------------------------

           Stanley Vashovsky

 
 
11

--------------------------------------------------------------------------------

 